Citation Nr: 1602776	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  12-11 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1959 to December 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's hypertension is not manifested by diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; or a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.


CONCLUSION OF LAW

The criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.104, Diagnostic Code 7101 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's January 2009 letter to the Veteran satisfied the duty to notify provisions relating to his claim at issue herein.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence. 

Additionally, the letter notified him that he must submit, or request that VA obtain, evidence of the worsening of his disability and the different types of evidence available to substantiate his claim for a higher rating.  Moreover, the letter informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening effected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded a VA examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the February 2009 examiner took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disability.  Id. 

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's hypertension is evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7101, which provides a 10 percent evaluation for hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum elevation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  Id. 

The Board notes that the rating criteria for Diagnostic Code 7101 are successive.  In other words, the evaluation for each higher disability rating includes the criteria of each lower disability rating.  Therefore, if any criterion is not met at a particular level, the Veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (noting that the conjunctive "and" in a statutory provision means that all of the listed conditions must be met). 

VA treatment records show blood pressure was 136/73 in January 2007.  Blood pressure readings in April and June 2007 were 137/70 and 120/72, respectively.  Treatment records from TFC show a blood pressure reading of 130/80 in August 2007.  The Veteran's blood pressure reading was 112/60 in September 2007.  The provider noted that most blood pressure readings were excellent.  The Veteran's blood pressure in December 2007 ranged from 120/60 to 106/64.  See TFC records, December 7 and 17, 2007.  The record shows the Veteran's blood pressure medication, Lisinopril, was increased from 10 to 20 mg.  The provider noted that the Veteran's blood pressure readings at home had been 108/52 at best but that most had been 130-150/60-70.  Blood pressure in February 2008 was 100/56.  Records show the Veteran's hypertension was being treated with Lisinopril.  
 
A June 2008 record from CC shows blood pressure in the right arm at 112/62 and 114/61 in the left arm.

The Veteran had a VA examination in February 2009.  The Veteran reported that he was taking 10 mg of Lisinopril.  He said he was also taking Uroxatral for his blood pressure.  Since onset, the Veteran's blood pressure has been stable.  The examiner noted that blood pressure readings in the electronic records show blood pressure readings in the 120-130/60-70 range for several years.  The Veteran's blood pressure readings at the time of the examination were 143/66, 139/71, and 124/63.  The diagnosis was essential hypertension, with no significant effects on occupation or activities of daily living.

In March 2009, the Veteran's blood pressure reading was 134/71.  See Treatment record, CGA, March 19, 2009.  Private treatment records from WMFP show the Veteran's blood pressure was 120/70 in December 2010, 154/54 in January 2011, 138/62 in April 2011, and 120/60 in December 2011.  Records indicate that the Veteran's hypertension was well controlled on his current regimen.

In a March 2012 statement, the Veteran indicated that he should be granted the minimum 10 percent rating after having served his country for over 22 years.  He said his hypertension started during service and he takes medication to control it and will be taking it for the rest of his life.  He also reported that his hypertension has contributed to other health problems.  

In a September 2013 disability benefits questionnaire completed for ischemic heart disease, the provider noted the Veteran's blood pressure was 140/66.

After reviewing the evidence of record, the Board finds that an initial compensable disability rating for hypertension is not warranted.  The medical evidence documents numerous blood pressure readings throughout the appeal period, none of which indicate that the Veteran's diastolic pressure has been predominantly 100 or more or systolic pressure has been predominantly 160 or more.  The Board acknowledges that the Veteran requires medication (Lisinopril) to control his hypertension; the Veteran does not, however, meet the criteria for a 10 percent rating under Diagnostic Code 7101.  More specifically, the evidence of record does not show a history of diastolic pressure of predominantly 100 or more so as to support the minimum evaluation under this diagnostic code.  As shown above, the Veteran's diastolic numbers have ranged from the 50s to low 80s.  Additionally, the Veteran has not asserted that he has had blood pressure readings with a systolic pressure of 160 or more or a diastolic pressure reading of 100 or more.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

The Board has also considered whether referral of this matter for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008). Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  In this matter, there is no objective evidence (or specific allegation) of symptoms and/or impairment due to the Veteran's hypertension not encompassed by the criteria under Diagnostic Code 7101.  The Veteran does not report any limitations as a result of his hypertension that are not already encompassed by the schedular criteria.  Therefore, those criteria are adequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App. 111.

Finally, the record shows that the Veteran has filed a claim for a total disability rating based on individual unemployability (TDIU) on several occasions.  However, on each form, he has indicated that he is unemployable due to his service-connected mental health disorder.  At no time has the Veteran alleged or the evidence shown that he is unemployable due to his hypertension.  Therefore, the matter of entitlement to a total disability rating based on individual unemployability is not raised in the context of this claim.


ORDER

Entitlement to a compensable rating for hypertension is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


